Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and3- 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al.  (US 20190165026 A1).


    PNG
    media_image1.png
    414
    511
    media_image1.png
    Greyscale

Regarding claim 1, Kuo et al. disclose a light detecting device, comprising: 

a micro lens 424 formed on a light incident surface side of the light detection unit for each of the pixels; 
a passivation film 410 that is formed below the micro lens in a vertical direction; and 
a light-shielding unit 136/420  that is formed around the micro lens and shields light, wherein the micro lens is formed inside an opening part provided in the light- shielding part, 
wherein a height of the light-shielding unit exceeds a height of the passivation film (Fig. 4)  and overlaps with a portion of the micro lens without extending over any portion of the micro lens in the vertical direction, and wherein the light-shielding unit does not overlap with any portion a of the micro lens in a horizontal direction (Fig. 4).




Regarding claim 3, Kuo et al. disclose a light detecting device according to claim 2, wherein the opening part has a polygonal shape, and the micro lens is a lens having a polygonal shape when seen from the light incident surface side (Figs 2A-B).

Regarding claim 4, Kuo et al. disclose a light detecting device according to claim 1, wherein the opening part is provided so that the micro lens is arranged at even (Figs 2A-B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al.  in view of Li et al (US 20140306360 A1).

Regarding claim 5, Kuo et al. disclose a light detecting device according to claim 1.  The further language or wherein the opening part is provided so that the micro lens is periodically arranged with an interval thereof narrowed when seen from the light incident surface side is not clearly understood.  It is assumed this language is referring to the array comprising smaller pixels within the array.   

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the array of Kou with the array of Li since applying a known technique to a known device ready for improvement to yield predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. and Li et al. in view of Sekine et al. (2015/0109501) 

	Regarding claim 2, Kuo et al.  may be silent upon the shape of the opening and microlens specifically having a circular shape when sen from the light incident surface side (i.e. viewed from above)  As addressed with regards to claim 3 Kuo demonstrates more polygon shape.  From the applicant’s own disclosure the differences in shapes are not disclosed or understood to provide any unexpected result or benefit.  As demonstrated in Sekine et al. analagous pixels of arrays and subsequent lens are well known to be capable of being circular.
.
Claims 6-13is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. and Li et al. in view of Sekine et al. in view of Yamazaki et al.  (US 20160301890 A1).

Regarding claim 6, Kuo in view of Li in view of Sekine et al. disclose a light detecting device according to claim 2, however are silent upon wherein the light detection unit is an avalanche photodiode (APD) or a single photon avalanche photodiode (SPAD).  While this limitation does naturally impart some structural understanding, merely selecting a specific type of photodiode is merely a function of desired operation and performance. For support see Yamazaki et al. which teaches a analogous pixel structure and arrangement to as claimed and all of the applied references.  Paragraph 142 of Yamazki however further teaches  “[a]ny of a variety of elements can be used as the photoelectric conversion element PD”  including the “avalanche” variety for higher sensitivity. 
As such it would be a obvious choice/expectation with reasonable anticipated success to simply chose a desired photodiode to incorporate into a pixel by one or ordinary skill in the art at the time of the invention, as the types of diodes were known and used in the analogous devices as claimed.


Regarding claim 7, Kuo in view of Li in view of Sekine et al. in view of Yamazaki et al.  disclose a light detecting device according to claim 2, wherein the light detection unit is a photodiode (PD) (See regarding claim 6 – note: all reference applied teach this limitation).

Regarding claim 8, Kuo in view of Li in view of Sekine et al. in view of Yamazaki et al.  disclose a light detecting device according to claim 7, wherein the pixel is an R pixel, a G pixel, or a B pixel (Kuo fig. 4 and Li Figs 2 and 6 – RGB is standard in the art.).  

Regarding claim 9, Kuo in view of Li in view of Sekine et al. in view of Yamazaki et al.  disclose a light detecting device according to claim 8, wherein the opening part includes a first opening part having a prescribed diameter and a second opening part that is provided in a region other than a region in which the first opening part is provided and has a diameter smaller than the diameter of the first opening part, a first micro lens formed inside the first opening part is formed with respect to the R pixel, the G pixel, or the B pixel, and the second micro lens formed inside the second opening part is formed with respect to an IR pixel (Kuo fig. 4 and Li Figs 2 and 6 )

Regarding claim 10, Kuo in view of Li in view of Sekine et al. in view of Yamazaki et al.  disclose a light detecting device according to claim 1, wherein the light-(Kuo ¶45).  

Regarding claim 11, Kuo in view of Li in view of Sekine et al. in view of Yamazaki et al.  disclose a light detecting device according to claim 1, wherein a reflection preventing film 410 is formed on an upper part of the light-shielding part (Not:  layer 410 may be considered a analogous layer as it is inferred form the applicant’s written description that a reflection prevention film is merely a oxide.).  

Regarding claim 12, Kuo in view of Li in view of Sekine et al. in view of Yamazaki et al.  disclose a light detecting device according to claim 1, wherein the light-shielding part is made of metal or an insulating film (Kuo ¶45).  

Regarding claim 13, Kuo in view of Li in view of Sekine et al. in view of Yamazaki et al.  disclose a distance measurement device, comprising: a pixel unit in which a plurality of pixels each having a light detection unit are arranged (Kuo fig. 4 and Li Figs 2 and 6 ); 
a micro lens 424 formed on a light incident surface side of the light detection unit for each of the pixels (Kuo fig. 4 and Li Figs 2 and 6 ); 
a passivation film 410 that is formed below the micro lens in a vertical direction (Kuo fig. 4 and Li Figs 2 and 6 ); and 
a light-shielding unit 136/420 that is formed around the micro lens and shields light, wherein the micro lens has a light reception unit formed inside an opening part (Kuo fig. 4 and Li Figs 2 and 6  & see regarding claim 1 ).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/10/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822